Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final is in response to the RCE filed on: 06/24/2022.
Claims 1-20 are pending. Claims 1, 11 and 20 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to claim 1, the claim includes a first particular recitation of : “… local scoring and the global scoring algorithm comprise different algorithms for computing a score for a given design …”, and a second particular recitation of :  “… wherein the local scoring algorithm is based on a degree of similarity between the given design and one or more positive examples and a degree of dissimilarity between the given design and one or more negative examples”. Lastly, the claim includes a third particular recitation of: “ … the global scoring algorithm is based on one or more weighted values that represent distinctions between attribute values of the one or more positive examples and attribute values of the one or more negative examples”. 

	Of particular note with respect to the second particular recitation above, a ‘degree of similarity between the given design and one or more positive examples’ includes the scope/interpretation of obtaining a metric (the claimed ‘degree’) to represent how close or different/distinct some aspect of the given design is from one or more positive examples. For example, a ‘degree’ can be interpreted as a value/weight to represent a relevance to a target metric, and as an example, a small value for a ‘degree of similarity’ can also be considered not very similar (or more distinct) when comparing the given design with one or more positive examples). Thus, under this interpretation, the local scoring algorithm includes a scope of weighted values to represent a distinction for a given design against positive examples and a distinction for the given design against negative examples (and a distinction between the positive and negative examples has been gleaned based upon the degree values/weightings for ‘a given design’). 

	Accordingly, with respect to the third particular recitation above, the third particular recitation is interpreted to ALSO include a common scope as the second particular recitation. More specifically, in the receiving step of claim 1, the global scoring algorithm is “for a given design” (both local and global scoring are calculated for a SAME ‘given design’ since the claim recites “…the local scoring algorithm AND the global scoring algorithm … for computing a score for a given design). Since the third particular recitation ALSO requires a measure (weighting) to represent distinctions between the positive and negative examples for ‘a given design’), then the phrase ‘different’ is indefinite (since the scope of the first and second claimed algorithms overlap, even though the claim requires them to be ‘different’). 

With regards to claims 2-10, they depend upon (and thus include) limitations that are rejected under 35 USC 112 for claim 1, and since they do not resolve the 35 USC 112 issues, then claims 2-10 are also rejected under similar rationale.

With regards to claim 11, it is rejected under similar rationale as claim 1. 

With regards to claims 12-19 they depend upon (and thus include) limitations that are rejected under 35 USC 112 for claim 11, and since they do not resolve the 35 USC 112 issues, then claims 12-19 are also rejected under similar rationale.

With regards to claim 20, it is rejected under similar rationale as claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notes
The examiner recommends the applicant consider clarifying each independent claim to resolve the remaining issues (for distinguishing between local and global scoring) such as explained below:
With respect to the first input limitation : “… a plurality of designs comprises a first positive example among a list of positive examples …”.
With respect to the local scoring algorithm limitation: “… is based on a degree of similarity between at least one particular attribute the given design and a corresponding at least one or more same particular attribute for each of the positive examples from the list …”.
With respect to the global scoring algorithm limitation : “… the global scoring algorithm is based on one or more specific attributes of the given design and one or more weighted values of the corresponding same one or more specific attributes, and wherein each of the weighted values is further based on at least an average of a specific attribute occurring across the positive examples in the list and an average of the specific attribute occurring across the one or more negative examples …”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178